Title: From Thomas Jefferson to the Speaker of the House of Representatives, 22 March 1792
From: Jefferson, Thomas
To: House of Representatives


          
            Sir
            Philadelphia March 22. 1792.
          
          According to the Resolution of the House of Representatives of February 23. 1791, I had prepared to lay before them, at their present meeting, a Report on the commerce and navigation of the United States with foreign nations. A possibility, however, has arisen that the existing state of things to which that Report was adapted, may be changed in several of it’s parts, and may call for a corresponding change of measures. I take the liberty, therefore, to express an opinion that a suspension of proceedings herein, till the next Session of Congress, will be expedient, and to propose withholding the Report till then, unless the House of Representatives shall be pleased to signify their pleasure to the contrary.—I have the honor to be, with the most perfect esteem and respect, Sir, your most obedient and most humble Servant,
          
            Th: Jefferson
          
        